Citation Nr: 1721105	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-47 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.   

The Veteran testified at a May 2014 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim file.

An April 2016 Board decision denied the claim for service connection for a back disability and remanded the claims for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness and entitlement to service connection for a chronic disability manifested by neurological impairment of the upper extremities, to include an undiagnosed illness, to include as secondary to service-connected left wrist condition.  In this respect, a July 2016 rating decision granted service connection for carpal tunnel syndrome of the right hand and carpal tunnel syndrome of the left hand, which is considered a full grant of the benefits sought.  Accordingly, the issue is no longer on appeal.  In addition, a March 2017 Board decision reopened the issue of entitlement to service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness and denied the issue on its merits.  The issue is not before the Board at this time.  The Veteran appealed the April 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court issued an order granting a Joint Motion for Partial Remand concerning the denial of service connection for a back disability.  The issue has been returned to the Board for review consistent with the Court's order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Partial Remand, the parties contended that the Board's April 2016 Board decision must be vacated as the Board did not make reasonable efforts to obtain treatment records from the Veteran's private medical provider, as requested by the Board's October 2014 remand.  The parties agreed that VA did not attempt to obtain medical records directly from the Veteran's private providers and did not substantially comply with the October 2014 Board remand.  In addition, the parties determined that the January 2015 VA medical opinion was not in substantial
compliance with the Board's October 2014 remand.  In this respect, the parties indicated that the examiner did not review the claims file and did not include rationale for the opinion that the in-service injury "subsided."  Accordingly, the Veteran's case must be remanded to obtain private medical treatment records and to obtain an adequate VA medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, and dates of treatment, for all providers of medical treatment for back disability during the pendency of the claim, and provide the authorization necessary to obtain the identified records.  Attempt to obtain all outstanding identified treatment records, to include records from the provider, formerly named Elliot Chiropractic, and records from any additional providers, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, obtain a VA addendum opinion to the January 2015 VA medical examination report from a suitably qualified examiner concerning the nature and etiology of any current spine disabilities, diagnosed during the pendency or proximate to the claim.  The claims file must be made available to and reviewed by the examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any spine disability was present in service, was caused by service, or is otherwise etiologically related to service. 

Rationale for all opinions expressed must be provided.

3.  Thereafter, readjudicate the issue of entitlement to service connection for a back disability.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




